Title: To George Washington from Darius Howe, 13 May 1781
From: Howe, Darius
To: Washington, George


                        
                            Sir,
                            West Point May 13th 1781
                        
                        I am compell’d from the distressed situation of my famely to solicit of your Excellency a discharge from the
                            Service—It is with reluctance I quit a service in which I have been deeply Engaged from the first commencment of
                            Hostilities; and nothing but the tender calls of a helpless famely could have induced me to make the request I have done.
                            I am Your Excellencies most humble & devoted servant
                        
                            Darius Howe Lieut.
                        
                    